       Case: 1:19-cv-06380 Document #: 1 Filed: 09/25/19 Page 1 of 5 PageID #:1




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


SEAN HENDERSON


Plaintiff,

vs.

CHICAGO POLICE OFFICERS
ALBERT RANGEL, # 5339
ADRIAN ROSILES # 19462
CITY OF CHICAGO,


Defendants

                                                              JURY TRIAL DEMANDED




                               FIRST AMENDED COMPLAINT

        Now comes Plaintiff, SEAN HENDERSON by and through his attorney, Stephen L.

Richards, and make the following complaint against Defendants CHICAGO POLICE

OFFICERS ALBERT RANGEL, # 5339, ADRIAN ROSILES # 19462, and CITY OF

CHICAGO. SEAN HENDERSON states as follows:



                                  JURISDICTION and VENUE

             1. This action for money damages brought pursuant to 42 U.S.C. § 1983 to redress

                the deprivation under color of law of Plaintiff’s rights as secured by the United

                States Constitution.

             2. This Court has jurisdiction of the action pursuant to 28 U.S.C. §§ 1331, 1343
Case: 1:19-cv-06380 Document #: 1 Filed: 09/25/19 Page 2 of 5 PageID #:2




        and 1367.

   3. Venue is proper under 28 U.S.C. § 1391(b). Defendants reside in this judicial

        district and the events giving rise to the claims asserted in this complaint

        occurred within this district.



                                         PARTIES

   4. At all times relevant hereto, Sean Henderson was a male resident of Chicago,

        Illinois.

   5. Defendant Albert Rangel at all relevant times was employed by the City of

        Chicago Illinois and was acting within the scope of his employment and under

        color of law.

   6. Defendant Adrian Rosiles at all times relevant was employed by the City of

        Chicago, and was acting within the scope of his employment and under color of

        law.


   7. Defendant City of Chicago is an Illinois municipal corporation, duly incorporated

        under the laws of the State of Illinois, and is the employer and principal of the

        Defendants Rangel and Rosiles.



                           FACTUAL ALLEGATIONS

   8.   On March 10, 2017, at 2200 hours approximately defendants were on patrol in

        the vicinity of 932 west 79th street in Chicago, Illinois.

   9. At that time defendants initiated a traffic stop of a car driven by plaintiff.
     Case: 1:19-cv-06380 Document #: 1 Filed: 09/25/19 Page 3 of 5 PageID #:3




         10. At the time of the traffic stop neither officer had probable cause or reasonable

             suspicion justifying this illegal stop.

         11. At that time plaintiff was not in possession of a firearm, and had no knowledge of

             a firearm in the car.

         12. Both defendants wrote reports and gave testimony, falsely stating that they saw

             plaintiff lean toward the left side of the car and make a furtive gesture towards the

             floorboard of the car.

         13. This false report is contradicted by defendants’ body cams, which do not record

             any such furtive gesture..

         14. Plaintiff was falsely charged with possession of the firearm and was charged with

             the offense of armed habitual criminal.

         15. He was held in custody from March 10, 2017 until October 2, 2017, when he was

             acquitted by a jury and released.

Count I – Fifth Amendment Due Process Claim Against Defendant Albert Rangel.

         16. Plaintiff realleges all previous paragraphs as if fully re-pleaded herein.

         17. Defendant Albert Rangel deprived plaintiff of his due process rights under the

             fifth and fourteenth amendments to the Constitution of the United States by

             fabricating evidence against him, to wit: the claims that defendant was

             committing a traffic violation and made a furtive gesture.

             Count II – Fifth Due Process Claim Against Defendant Adrian Rosiles

         18. Plaintiff realleges all previous paragraphs as if fully re-pleaded herein.

         19. Defendant Adrian Rosiles deprived plaintiff of his due process rights under the

             fifth and fourteenth amendments to the Constitution of the United States by
      Case: 1:19-cv-06380 Document #: 1 Filed: 09/25/19 Page 4 of 5 PageID #:4




               fabricating evidence against him, to wit: the claims that defendant was

               committing a traffic violation and made a furtive gesture. ,


Count III – Fourth Amendment Claim Against Defendant Albert Rangel.

           20. Plaintiff realleges all previous paragraphs as if fully re-pleaded herein.

           21. Defendant Albert Rangel deprived plaintiff of his fourth amendment rights under

               the fourth and fourteenth amendments to the Constitution of the United States by

               fabricating evidence against him, to wit: the claims that defendant was

               committing a traffic violation and made a furtive gesture.

Count IV – Fourth Amendment Claim Against Defendant Adrian Rosiles

           22. Plaintiff realleges all previous paragraphs as if fully re-pleaded herein.

           23. Defendant Adrian Rosiles deprived plaintiff of his fourth amendment rights

               under the fourth and fourteenth amendments to the Constitution of the United

               States by fabricating evidence against him, to wit: the claims that defendant was

               committing a traffic violation and made a furtive gesture.


Count V – Claim for Indemnification Against Defendant City of Chicago


           24. The acts of the defendants were willful and wanton and were committed within

               the scope of their employment.


           25. Pursuant to the Illinois Tort Immunity Act, 745 ILCS 10/9-102, Defendant City of

               Chicago is liable for any judgments in this case arising from defendants’ actions.


WHEREFORE, Plaintiff prays for judgment against defendants in a fair and just amount

sufficient to compensate them for the injuries he suffered including incarceration, emotional
       Case: 1:19-cv-06380 Document #: 1 Filed: 09/25/19 Page 5 of 5 PageID #:5




suffering, and lost wages plus, plaintiff seeks costs and reasonable attorney fees, and all such

other relief as this Court finds just and equitable.




                                                             SEAN HENDERSON



                                                             Plaintiff,   /s/

                                                             By: Stephen L. Richards
                                                                 53 West Jackson Suite 756
                                                                 Chicago, IL 60604
                                                                 773-817-6927
                                                                 Sricha5461@aol.com
                                                                 Attorney No: 6191946
